Vanderburgh, J.
The record establishes upon sufficient evidence that the defendants were occupying plaintiff’s premises as tenants from month to month for the months of July, August, and September, 1892; that they occupied the same till the 1st day of October, 1892; and that more than thirty days before the 1st day of October they served upon the plaintiff written notice that they would vacate the premises on the latter date. The evidence was sufficient to show that Cary had authority to act for plaintiff, and that he did, on behalf of the latter, agree that the defendants should be tenants from month to month after the expiration of the prior lease. The finding of the court is not definite or clear on the subject of the expiration of the tenancy, and there is no finding upon the issue of the surrender of the premises, and none has been asked for; but we think that the court intended to find that October 1st was the extent and limit of the tenancy or occupancy of the defendants under the lease. The evidence shows that the defendants had vacated the premises on that day, but by the consent of the plaintiff’s agent some articles of personal property were left there; and it is evident from the evidence that it was understood between them that their lease and occupancy thereunder as tenants were at an end at that date. The evidence tending, to prove these facts was received without objection, so that no question of its admissibility under the pleadings can now be raised. To hold that the tenancy continued -during the month of October would be giving effect to the- merest technicality. The plaintiff had control of the premises during all that month, and was advertising them for rent by a placard posted in the window, and before the expiration of the month actually rented the same to other parties. The evidence objected to on the trial was properly received.
Order affirmed.